      2:19-cr-00441-DCN         Date Filed 09/12/19      Entry Number 40        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

UNITED STATES OF AMERICA                      )      CRIMINAL NO.: 2:19-cr-00441-DCN
                                              )
        v.                                    )      GOVERNMENT’S RESPONSE TO
                                              )         DEFENDANTS’ MOTION
AMIR GOLESTAN                                 )           FOR ADDITIONAL
MICFO, LLC                                    )       PEREMPTORY CHALLENGES

        The United States, by and through its undersigned attorneys, responds to Defendants Amir

Golestan and Micfo, LLC’s Motion for Additional Peremptory Challenges (ECF No. 39). Rule

24(b), Fed. R. Crim. P., provides Defendants with ten (10) peremptory challenges and the

government with six (6) peremptory challenges. Defendants request three (3) additional

peremptory challenges for a total of thirteen (13). The United States does not oppose Defendants’

request so long as the United States also is afforded three (3) additional peremptory challenges for

a total of nine (9).

                                                     Respectfully submitted,

                                                     SHERRI A. LYDON
                                                     UNITED STATES ATTORNEY

                                              By:    s/ William H. Jordan
                                                     Nathan S. Williams, #10400
                                                     Assistant U.S. Attorney
                                                     151 Meeting Street, Suite 200
                                                     Charleston, South Carolina 29401-2238
                                                     (843) 727-4381

                                                     William H. Jordan, #10174
                                                     Assistant U.S. Attorney
                                                     1441 Main Street, Suite 500
                                                     Columbia, SC 29201
                                                     (803) 929-3066

September 12, 2019
